Citation Nr: 1823167	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-00 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1968 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, awarded service connection for peripheral neuropathy of the right and left lower extremities.  The Veteran appealed the ratings assigned.  Additionally, in a September 2016 decision, the Board inferred a claim of entitlement to SMC at the housebound rate.  See September 2016 Board decision.

These issues were before the Board in September 2016 when they were remanded for additional development.  


FINDING OF FACT

In a statement received in February 2018, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to higher initial ratings for peripheral neuropathy of the right and left lower extremities and entitlement to SMC at the housebound rate have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Regarding the issues on appeal, the Veteran has withdrawn these issues, as discussed below.  No further discussion of VA's duty to notify and assist is necessary.  Id. 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C. §§ 7104, 7105(d). 

In a signed statement received in February 2018, the Veteran withdrew from appellate consideration the issues above.  He stated, "I do not wish to move forward.  I am satisfied with the 80% combined compensation with Individual unemployability and housebound."  See 38 C.F.R. § 20.204.  

Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C. § 7105.





ORDER

The appeal with respect to the issue of entitlement to an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy is dismissed.

The appeal with respect to the issue of entitlement to an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy is dismissed.

The appeal with respect to the issue of entitlement SMC at the housebound rate is dismissed.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


